The Court thought, that the first point had been fully decided, in the two cases cited by the counsel for the plaintiff, from P. Wms. and Dallas’s Reports. The second they held under consideration, in order to enquire, what had been the practice in ether counties; and, being satisfied in that respect, in September term, they were all of opinion, that a judgment in the Supreme Court, in a cause removed thither from any inferior court, was a lien on all the lands which the defendant had in the State.*
Having been of counsel in this cause, •
Justice Bradford gave no opinion.

 Mr. Hale Graham, an eminent conveyancer, held, that these judgments in the Supreme court did not bind lands generally; and it has hot been usual for persons living in the country, to apply to the Prothonotary of this court for Lists of judgments; which Mr. Bird, on being asked by the Court, confirmed.